DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I drawn to a composition, species A drawn to the hydrophobic molecule comprising a disphosphine, and solar cell as the article using the composition in the reply filed on 1/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-8 are directed to a composition including species A and being used in the solar cell. Therefore, claims 1-8 are examined below. 
Claims 9-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/26/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by deQuilettes et al. (“Photoluminescence Lifetimes Exceeding 8ms and Quantum Yields Exceeding 30% in Hybrid Perovskite Thin Films by Ligand Passivation” or, in the alternative, under 35 U.S.C. 103 as obvious over deQuilettes et al. (“Photoluminescence Lifetimes Exceeding 8ms and Quantum 
Regarding claims 1 and 4, deQuilettes et al. discloses ligand treatments methylammonium lead triiodide perovskite with a hydrophobic molecule of phosphine such as triphenylphosphine (PPh3) to reduce defect densities to improve performance, wherein the hydrophobic molecule is acting as an electron-donating molecule or Lewis base (see abstract, Figures 1-2, pages 439-440). That is deQuilettes et al. teaches a composition a perovskite (e.g. methylammonium lead triiodide) having a formula ABX3, wherein A is methylammmine, B is a lead and X is a halogen of iodide; and a hydrophobic molecule such as triphenylphosphine. 
Triphenylphosphine is acting as a Lewis base, or donating a pair of electrons, and Pb is a positively charged divalent (2+) atom in the perovskite. Therefore, the hydrophobic molecule such as tryphenylphosphine must form a coordination bond with the lead (or 2+ atom) in the perovskite in order to act as a Lewis base of donating a pair of electrons to the lead, which is willing to accept a pair of electrons since it has 2+ charge.
Regarding claim 5, deQuilettes et al. discloses a composition as in claim 1 above, wherein deQuilettes et al. anticipates a perovskite of MAPbI3, the reference is deemed to be anticipatory other perovskite such as FAPbI3.
Regarding claims 6-7, deQuilettes et al. discloses a composition as in claim 1 above, wherein deQuilettes discloses the perovskite is used in optoelectronic device such as light emitting diodes and solar cells (see first paragraph of first column of page 438).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Alternatively, claims 1, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over deQuilettes et al. (“Photoluminescence Lifetimes Exceeding 8ms and Quantum Yields Exceeding 30% in Hybrid Perovskite Thin Films by Ligand Passivation” in view of Henry et al. (WO 2017/001542).
Regarding claim 1, Regarding claims 1 and 4, deQuilettes et al. discloses ligand treatments methylammonium lead triiodide perovskite with a hydrophobic molecule of phosphine such as triphenylphosphine (PPh3) to reduce defect densities to improve performance, 3, wherein A is methylammmine, B is a lead and X is a halogen of iodide; and a hydrophobic molecule such as triphenylphosphine. 
deQuilettes et al. teaches performing the same treatments on films prepared using PbCl2 and PbI2 as Pb sources and observed similar improvements (see second paragraph of second column of page 439).
deQuilettes et al. does not explicitly state the hydrophobic molecule forming a coordination bond with the lead or tin the perovskite.
Henry et al. discloses adding phosphine such as trioctylphosphine to solubilize PbCl2 (see page 40, lines 9-10). 
It would have been obvious to one skilled in the art at the time of the invention was made to have added to or treated the Pb source, e.g. PbCl2 or PbI2, with phosphine as taught by Henry et al., because deQuilettes et al. discloses performing such treatment would provide improvements and Henry et al. teaches adding phosphine to, or treating the Pb source such as PbCl would solubilize the Pb source. In such modification, the phosphine will form a coordination bond with the lead, or the Pb source.
Regarding claims 6-7, deQuilettes et al. discloses a composition as in claim 1 above, wherein deQuilettes discloses the perovskite is used in optoelectronic device such as light emitting diodes and solar cells (see first paragraph of first column of page 438).
Alternatively, claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over deQuilettes et al. as applied to claim 1 above, and further in view of Pazoki et al. (“Photoinduced Stark Effects and Mechanism of Ion Displacement in Perovskite Solar Cell Materials”).
Regarding claim 5, modified deQuilettes et al. discloses a composition as in claim 1 above, wherein deQuilettes et al. using the perovskite of methylammonium lead triiodide (or MAPbI3) for the study. 
Modified deQuilettes et al. does not explicitly disclose the perovskite to be FAPbI3.
Pazoki et al. discloses MAPbI3 and FAPbI3 are known to be used for investigating (or study, see pages 2823-2824).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the composition of modified deQuilettes by using the perovskite of FAPbI3 in place of MAPbI3, because Pazoki et al. teaches FAPbI3 and MAPbI3 are known perovskites in the art. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Claims 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over deQuilettes et al. or modified deQuilettes et al. as applied to claim 1 above, and further in view of Sakaguchi et al. (“Iridium-Catalyzed Transfer Hydrogenation of ,-Unsaturated and Saturated Carbonyl Compounds with 2-Propanol”).

deQuilettes et al. or modified deQuilettes et al. does not explicitly disclose using bidentate phosphine ligands, or diphosphine such as 1,3-bis(disphenylphosphino)propane (dppp) as claimed in claims 3 and 8.
Sakaguchi et al. teaches using bidentate phosphine ligands, or diphosphine, such as 1,3-bis(disphenylphosphino)propane (dppp) or 1,3-bis(diphenylphosphino)ethane (dppe) (see table 1, first paragraph of page 4711).
It would have been obvious to one skilled in the art at the time the invention was made to modify the composition of deQuilettes et al. by using bidentate phosphine ligands, or diphosphine ligands, such as 1,3-bis(disphenylphosphino)propane (dppp) or 1,3-bis(diphenylphosphino)ethane (dppe) as taught by Sakaguchi et al., because deQuilettes et al. explicitly teaches using phosphine and bidentate ligands for improvements in the PL.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726